Form NDC

                                  UNITED STATES BANKRUPTCY COURT
                                    California Northern Bankruptcy Court

In    Thomas M Williams                                  Case No.: 19−52431 MEH 11
Re:
   aka Tom Williams                             Chapter: 11
        Debtor(s)




                                    ORDER AND NOTICE OF DISMISSAL
                                       FOR FAILURE TO COMPLY




   Notice is hereby given that the debtor(s) failed to comply with this court's Order to File Required Documents and
Notice of Automatic Dismissal , filed on 12/3/2019 . Therefore, it is ordered that this case be dismissed.




Dated: 12/24/19                                   By the Court:


                                                  M. Elaine Hammond
                                                  United States Bankruptcy Judge




     Case: 19-52431        Doc# 18      Filed: 12/24/19       Entered: 12/24/19 13:32:20        Page 1 of 1
